Exhibit 10.2
EXECUTION COPY
AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is being executed and delivered as of September 17, 2008 by and
among Insight Enterprises, Inc., a Delaware corporation (the “Company”), Insight
Direct (UK) Ltd., a company organized under the laws of England (the “UK
Borrower”), Insight Enterprises B.V., a besloten vennootschap met beperkte
aansprakelijkheid, incorporated under the laws of The Netherlands (the “Dutch
Borrower” and, collectively with the Company and the UK Borrower, the
“Borrowers”), JPMorgan Chase Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) under the Credit Agreement
described below, and certain of the lenders party to the Credit Agreement. All
capitalized terms used herein without definition shall have the same meanings as
set forth in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders, J.P. Morgan Europe Limited, as European
Agent, and the Administrative Agent are party to that certain Second Amended and
Restated Credit Agreement, dated as of April 1, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Company has requested the Lenders and the Administrative Agent to
amend the Credit Agreement in certain respects; and
WHEREAS, the Required Lenders and the Administrative Agent have agreed to so
amend the Credit Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
1. Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Credit Agreement is hereby amended as follows:
(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in the appropriate alphabetical locations:
“Floorplan Collateral Agent” means Wells Fargo Foothill, LLC, in its capacity as
collateral agent under the Floorplan Credit Agreement.
“Floorplan Credit Agreement” means the Credit Agreement, dated as of
September 17, 2008, by and among Insight Public Sector, Inc., Insight Direct
USA, Inc., Calence, LLC, the lenders party thereto from time to time, Castle
Pines Capital, LLC, as an administrative agent, Wells Fargo Foothill, LLC, as an
administrative agent, and the Floorplan Collateral Agent.

 

 



--------------------------------------------------------------------------------



 



“Floorplan Intercreditor Agreement” means the Intercreditor Agreement, dated as
of September 17, 2008, among the Company, the Administrative Agent and the
Floorplan Collateral Agent.
“Floorplan Loan Documents” means the Floorplan Credit Agreement and the other
“Loan Documents” (as defined in the Floorplan Credit Agreement).
“Foreign Assets” shall mean (i) the Equity Interests issued by Foreign
Subsidiaries and (ii) the assets of Foreign Subsidiaries.
(b) Section 1.01 of the Credit Agreement is hereby amended to amend and restate
the definition of “Asset Coverage Ratio” in its entirety as follows:
“Asset Coverage Ratio” means, as of the last day of any fiscal quarter of the
Company, the ratio of (i) the aggregate total book value of the Company’s and
its Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables and inventory subject to Permitted Receivables Facilities, Vendor
Trade Programs and the Floorplan Loan Documents) as of such date to (ii) the
aggregate principal amount of Indebtedness or other obligations outstanding
under the Loan Documents, all Permitted Receivables Facilities, the Floorplan
Credit Agreement and all Vendor Trade Programs as of such date.
(c) The definition of “Consolidated Funded Indebtedness” set forth in
Section 1.01 of the Credit Agreement is hereby amended to insert the following
phrase at the end thereof: “(it being understood that Consolidated Funded
Indebtedness shall not include amounts outstanding under the Floorplan Credit
Agreement or any Vendor Trade Program so long as such amounts are not bearing
interest payable by a Loan Party)”.
(d) The definition of “Intercreditor Agreement” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of September 17, 2008, among the Administrative Agent, IBM
Credit LLC, Hewlett Packard Company, JPMorgan Chase Bank, National Association,
as Agent for the “Securitization Parties” identified therein, and the Floorplan
Collateral Agent, and as acknowledged by the Company and certain of its
Subsidiaries.
(e) The definition of “Loan Documents” set forth in Section 1.01 of the Credit
Agreement is hereby amended to insert immediately after the phrase “the
Intercreditor Agreement,” the following phrase: “the Floorplan Intercreditor
Agreement,”.
(f) The definition of “Material Indebtedness” set forth in Section 1.01 of the
Credit Agreement is hereby amended to insert immediately prior to the phrase
“Indebtedness (other than the Loans and Letters of Credit)” the following
phrase: “(a) Indebtedness or other obligations outstanding under the Floorplan
Credit Agreement and (b) any other”.

 

2



--------------------------------------------------------------------------------



 



(g) The definition of “Vendor Trade Programs” set forth in Section 1.01 of the
Credit Agreement is hereby amended to delete therefrom the phrase: “, Castle
Pines LLC or its Affiliates”.
(h) Section 5.01(b) of the Credit Agreement is hereby amended by deleting the
reference therein to “stockholders’ equity,”.
(i) Section 6.01 of the Credit Agreement is hereby amended to (i) delete the
word “and” appearing at the end of clause (r) thereof, (ii) renumber clause (s)
thereof as clause (t), (iii) delete from such renumbered clause (t) the phrase
“(r)” and insert therefor the following phrase: “(s)” and (iv) insert the
following new clause (s) immediately following clause (r) thereof:
(s) Indebtedness outstanding under the Floorplan Credit Agreement, so long as
the aggregate principal amount thereof at no time exceeds $100,000,000; and
(j) Section 6.02 of the Credit Agreement is hereby amended to (i) delete the
word “and” appearing at the end of clause (m) thereof and (ii) delete clause (n)
thereof in its entirety and insert therefor the following clauses (n) and (o):
(n) Liens securing obligations outstanding under the Floorplan Credit Agreement
so long as (i) the aggregate principal amount of such obligations at no time
exceeds $100,000,000, (ii) such Liens do not extend to (A) any asset of the
Company or any Domestic Subsidiary that is not subject to Lien in favor of the
Administrative Agent, for the benefit of the Holders of Secured Obligations, or
(B) any Equity Interest in, or any asset of, any Foreign Subsidiary and
(iii) the parties to the Floorplan Credit Agreement are bound by, and such Liens
are subject to, the Intercreditor Agreement and the Floorplan Intercreditor
Agreement; and
(o) other Liens securing obligations in an aggregate principal amount at any
time not to exceed $5,000,000.
(k) Section 6.08 of the Credit Agreement is hereby amended to (i) delete the
word “and” appearing at the end of clause (v) of the proviso to the first
sentence thereof and insert therefor a comma and (ii) insert the following
phrase at the end of the proviso to the first sentence thereof: “and (vii) the
foregoing shall not apply to restrictions and conditions imposed by the
Floorplan Loan Documents”.
(l) Article VI of the Credit Agreement is hereby amended to insert the following
Section 6.11 at the end thereof:
SECTION 6.11. Floorplan Loan Documents. The Company shall cause (i) the
Floorplan Collateral (as defined in the Floorplan Intercreditor Agreement) to be
identical in scope to the Collateral (other than with respect to Foreign Assets)
and (ii) the obligors on the Floorplan Obligations (as defined in the Floorplan
Intercreditor Agreement) to be identical in scope to the obligors on the Secured
Obligations (other than with respect to Foreign Subsidiaries). The Company shall
provide the Administrative Agent with a copy of any new material Floorplan Loan
Document or any amendment, waiver, consent, or other modification to or under
any material Floorplan Loan Document no later than five (5) Business Days after
its effectiveness.

 

3



--------------------------------------------------------------------------------



 



(m) Paragraph (g) of Article VII of the Credit Agreement is hereby amended to
insert the following proviso at the end thereof: “provided, further, that this
clause (g) shall not apply to any voluntary termination of the Floorplan Credit
Agreement pursuant to Section 3.2.1 thereof”.
2. Amended and Restated Intercreditor Agreement; Floorplan Intercreditor
Agreement. Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Administrative Agent is hereby directed and authorized to
immediately enter into, on behalf of itself and the Holders of Secured
Obligations: (i) an amendment and restatement of the Intercreditor Agreement in
the form of Exhibit A hereto (the “Amended and Restated Intercreditor
Agreement”) and (ii) an intercreditor agreement in the form of Exhibit B hereto
(the “Floorplan Intercreditor Agreement”) with the Company and the Floorplan
Collateral Agent.
3. Condition of Effectiveness. This Amendment shall be deemed to have become
effective as of the date hereof, but such effectiveness shall be subject to the
condition precedent that the Administrative Agent shall have received:
(a) executed counterparts of this Amendment duly executed and delivered by each
Borrower, the Administrative Agent and the Required Lenders;
(b) a copy of the Floorplan Credit Agreement, duly executed by each party
thereto, and copies of each document executed and/or delivered in connection
therewith;
(c) a copy of the Amended and Restated Intercreditor Agreement, duly executed by
each party thereto;
(d) a copy of the Floorplan Intercreditor Agreement, duly executed by each party
thereto; and
(e) for the ratable account of each Lender that executes and delivers its
signature page hereto as and when required by the Administrative Agent, an
amendment fee equal to 0.05% of the sum of such Lender’s US Tranche Revolving
Commitment and European Tranche Commitment as of the date hereof.
4. Representation and Warranties. Each Borrower hereby represents and warrants
that (i) this Amendment and the Credit Agreement as amended hereby constitute
its legal, valid and binding obligation and are enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (ii) all of the representations
and warranties of such Borrower set forth in the Credit Agreement are true and
correct in all material respects on and as of the date hereof (except to the
extent such representations or warranties specifically relate to any earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date) and (iii) no Default
has occurred or is continuing.

 

4



--------------------------------------------------------------------------------



 



5. Effect on the Credit Agreement.
(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as amended and modified hereby.
(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Agents or the Lenders under the Credit Agreement or any
other documents executed in connection with the Credit Agreement, nor constitute
a waiver of any provision of the Credit Agreement nor any other document
executed in connection therewith and (ii) the Credit Agreement shall remain in
full force and effect in accordance with its original terms.
6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
7. Costs and Expenses. The Company agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation, negotiation and execution of this
Amendment, the Amended and Restated Intercreditor Agreement and the Floorplan
Intercreditor Agreement.
8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
9. Counterparts. This Amendment may be executed by one or more of the parties on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A facsimile copy of
any signature hereto shall have the same effect as the original thereof.
[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

            INSIGHT ENTERPRISES, INC.,
as the Company
      By:   /s/ Helen Johnson         Name:   Helen Johnson        Title:  
Treasurer        INSIGHT DIRECT (UK), LTD.,
as the UK Borrower
      By:   /s/ Stuart Fenton         Name:   Stuart Fenton        Title:  
President, EMEA        INSIGHT ENTERPRISES B.V.,
as the Dutch Borrower
      By:   /s/ Stuart Fenton         Name:   Stuart Fenton        Title:  
President, EMEA   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Administrative Agent
      By:   /s/ Anna C. Ruiz         Name:   Anna C. Ruiz        Title:   Vice
President        J.P. MORGAN EUROPE LIMITED,
as a Lender       By:   /s/ Paul F. Hogan         Name:   Paul F. Hogan       
Title:   Vice President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Tim Dillingham         Name:   Tim Dillingham        Title:  
Vice President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender         By:   /s/ Fatima Arshad         Name:   Fatima Arshad       
Title:   Assistant Vice President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Steven F. Larsen         Name:   Steven F. Larsen       
Title:   First Vice President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF ARIZONA, N.A.
as a Lender
      By:   /s/ Christine Nowaczyk         Name:   Christine Nowaczyk       
Title:   Senior Vice President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
      By:   /s/ D. Barnell         Name:   D. Barnell        Title:   Vice
President & Manager   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender         By:   /s/ Kenneth R. Ehrhardt         Name:   Kenneth R.
Ehrhardt        Title:   Senior Vice President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ Morgan Lyons         Name:   Morgan Lyons        Title:   Vice
President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jenifer L. Loew         Name:   Jennifer L. Loew        Title:  
Vice President   

Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 